DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior arts cited in this office action:
Van Vaals et al. (US 6064206 A, hereinafter “Vaals”)
Ookawa et al. (US 20120001635 A1, hereinafter “Ookawa”) 
Kojima (US 5999204 A, hereinafter “Kojima”)

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed is a program per se. the claim recited a computer program product which can be a transitory computer medium such a signal the original disclosure does no exclude signal per se (See paragraph [0055] for example).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Van Vaals et al. (US 6064206 A, hereinafter “Vaals”) in view of Ookawa et al. (US 20120001635 A1, hereinafter “Ookawa”).
Regarding claim 1:
Vaal teaches a method for correcting image data acquired by a magnetic resonance device (Vaal col. 2 lines 11-41, col. 4 lines 1-12, fig. 1, where Vaals teaches a method, system for correcting acquired magnetic resonance image data), the method comprising:
acquiring, by the magnetic resonance device, first navigator data (Vaals col. 2 lines 11-67, where Vaal teaches obtaining a first Navigator signal);
acquiring, by the magnetic resonance device, image data (Vaals col. 2 lines 11-67, col. 3 lines 1-31, where Vaal teaches acquiring magnetic resonance image data using the magnetic resonance device);
acquiring, by the magnetic resonance device, second navigator data (Vaals col. 2 lines 11-67, col. 3 lines 1-31, col. 3 lines 57-60, col. 4 lines 1—12, where Vaals teaches acquiring a second navigator signal using a second navigator pulse sequence);
(Vaals col. 2 lines 11-67, col. 3 lines 1-31, col. 3 lines 57-60, col. 4 lines 1—12, col. 5 lines 5-27, lines 44-67, col. 6 lines 16-24,  where Vaals teaches determining temperature values of a magnetic resonance device); and
correcting the image data using the first navigator data, the second navigator data, and the temperature values (Vaals col. 2 lines 11-67, col. 3 lines 1-31, col. 3 lines 57-60, col. 4 lines 1-12, col. 5 lines 5-27, lines 44-67, col. 6 lines 16-24, col. 7 line 44- col. 8 lines 10; where Vaals teaches correcting the image data using the first navigator data, the second navigator data and the temperature of the temperature values of the object inside the magnetic device).
	Vaals fails to explicitly teach if the temperature determined is the temperature of the magnetic resonance device.
However Ookawa, in the same line of endeavor teaches an MRI apparatus includes a temperature measuring unit, a data storing unit, a pulse setting unit and an imaging unit.  The temperature measuring unit measures a temperature of a gradient magnetic field coil unit at least two times (Ookawa abstract [0023]-[0025], [0030], figs. 1 and 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date of the application to determine the temperature of the magnetic resonance device by measuring the temperature of the coil since the coil is well-known to provide good measurement of the temperature of the magnetic resonance device and/or the object inside the magnetic resonance system
Regarding claim 2:
(Ookawa [0065], fig. 2).
Claims 3-13 are rejected under 35 U.S.C. 103 as being unpatentable over Van Vaals et al. (US 6064206 A, hereinafter “Vaals”) in view of Ookawa et al. (US 20120001635 A1, hereinafter “Ookawa”) and in view of Kojima (US 5999204 A, hereinafter “Kojima”).
Regarding claim 3:
Vaals in view of Ookawa teaches all the limitation of this claim except wherein the at least one temperature value is measured temperature values, and wherein the determining of the temperature values further comprises interpolating the measured temperature values.
However, Kojima in the same line of endeavor teaches and apparatus and method for thermal image recording wherein the measure temperature values are interpolated and used for correction (Kijima col. 10 lines 26-61).
Therefore, taking the teachings of Vaals, Ookawa and Kojima as whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to interpolate the measured temperature values such that smooth correction of the image can be performed.
Regarding claim 4:
Vaals in view of Ookawa and in view of Kojima teaches wherein the determining of the temperature values comprises calculating at least one temperature value based on a temperature model ((Lee col. 1 lines 23-43, col. 3 lines 8-20, figs. 2, 3 and 7; Ookawa abstract [0023]-[0025], [0030], figs. 1 and 2, Kojima col. 3 lines 37-40, fig. 8, col. 8 lines 14-62).
Regarding claim 5:
(Lee col. 1 lines 23-43, col. 3 lines 8-20; Ookawa abstract [0023]-[0025], [0030], figs. 1 and 2; Kojima col. 3 lines 37-40, fig. 8, col. 8 lines 14-62).
Regarding claim 6:
Vaals in view of Ookawa and in view of Kojima teaches further comprising:
measuring at least one temperature value with a temperature detection unit, wherein the at least one temperature value is incorporated into the temperature model (Lee col. 1 lines 23-43, col. 3 lines 8-20; Ookawa abstract [0023]-[0025], [0030], figs. 1 and 2; Kojima col. 3 lines 37-40, fig. 8, col. 8 lines 14-62).
Regarding claim 7:
Vaals in view of Ookawa and in view of Kojima teaches wherein the acquiring of the image data comprises acquiring image data of k-space portions, and wherein the image data of the k-space portions is corrected individually ( Lee col. 1 lines 23-43, col. 3 lines 8-20; col. 6 lines 25-57; Ookawa abstract [0023]-[0025], [0030], [0080], [0160]-[0162], [0191], figs. 1 and 2).
Regarding claim 8:
Vaals in view of Ookawa and in view of Kojima teaches wherein the acquiring of the image data comprises acquiring k-space portions, wherein at least one temperature value 1s determined for each acquired k-space portion ( Lee col. 1 lines 23-43, col. 3 lines 8-20; col. 6 lines25-57 . Ookawa abstract [0023]-[0025], [0030], [0080], [0160]-[0162], [0191], figs. 1 and 2).
Regarding claim 9:

determining correction values by the first navigator data and the second navigator data;
interpolating the correction values are based on the determined temperature values; and
correcting the image data using the interpolated correction values (Ookawa [0126]; Kojima col. 2 line 52-col. 3 line 40, fig. 8, col. 8 lines 14-62, col. 10 lines 26-62).
Regarding claim 10:
Vaals in view of Ookawa and in view of Kojima teaches wherein the correcting of the image data comprises a correction with respect to a frequency, a phase, a temporal echo position, or a combination thereof (Vaals col. 2 lines 11-67, col. 3 lines 1-31, col. 3 lines 57-60, col. 4 lines 1-12, col. 5 lines 5-27, lines 44-67, col. 6 lines 16-24, col. 7 line 44- col. 8 lines 10; Ookawa abstract [0023]-[0025], [0030], [0080], [0160]-[0162], [0191], figs. 1 and 2).
Regarding claim 11:
Vaals in view of Ookawa and in view of Kojima teaches wherein the acquiring of the image data comprises the acquiring of the first navigator data or the second navigator data (Vaals col. 2 lines 11-67, col. 3 lines 1-31, col. 3 lines 57-60, col. 4 lines 1-12, col. 5 lines 5-27, lines 44-67, col. 6 lines 16-24, col. 7 line 44- col. 8 lines 10; Ookawa abstract [0023]-[0025], [0030], [0080], [0160]-[0162], [0191], figs. 1 and 2).
Regarding claim 12:
Vaals in view of Ookawa and in view of Kojima teaches wherein the acquiring of the image data comprises: acquiring image data from a number of slices of an examination object; acquiring navigator data for each slice; and averaging the navigator data (Ookawa abstract [0023]-[0025], [0030], [0080], [0099], [0104], [0118], [0126][0160]-[0162], [0191], figs. 1 and 2; Kojima col. 2 line 52-col. 3 line 40, fig. 8, col. 8 lines 14-62)
Regarding claim 13:
Vaals in view of Ookawa and in view of Kojima teaches further comprising: acquiring further navigator data in addition to the first navigator data and the second navigator data, wherein the correcting of the image data additionally takes place by the further navigator data  (Vaals col. 2 lines 11-67, col. 3 lines 1-31, col. 3 lines 57-60, col. 4 lines 1-12, col. 5 lines 5-27, lines 44-67, col. 6 lines 16-24, col. 7 line 44- col. 8 lines 10; Ookawa abstract [0023]-[0025], [0030], [0080], [0160]-[0162], [0191], figs. 1 and 2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEDNEL CADEAU whose telephone number is (571)270-7843.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        October 6, 2021